DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.      Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asima et al., EP 2461582.   

       Regarding claim 1, Asami teaches of a video playback system, comprising a number of playback devices to playback a video on their screens (See Fig.2, 5, and 6 which discloses of the reproduction devices each having lcd screens), each playback device comprises a memory to store video data representing said video (See [0007] which discloses of each of the reproduction devices having storage for the video), and a communication stage to communicate data with each other (See [0007] which discloses communication of data to/from each of the reproduction devices), wherein the devices are designed to transmit video playback progress-data via the communication stage to 
       Regarding claim 2, Asami, teaches the system according to claim 1, comprising a video distribution server for distribution of the video data to the devices, in particular the entire video data of a video upfront to playback start at the devices (See Asami, [0007], [0046] and [0050]-[0052] which discloses of the management device/server for distributing/transmitting the content of the entire mpg file for playback at the start to the reproduction devices). 
       Regarding claim 3, Asami teaches the system according claim 1, wherein the devices are designed to determine independently from a video distribution server which distributed the video data to the device that they are in a synchronous or asynchronous playback progress (See Asami, [0007], [0031], [0033]-[0035], [0070]-[0071] and [0073]-[0078] which discloses of receiving the frame number synch information and count information and determining whether it is within the threshold to determine whether it is already in synch or out of synch/asynchronous when larger than the threshold where the determination is performed at the reproduction devices). 

       Regarding claim 5, Asami teaches the system according to claim 4, wherein each device is designed to compare a frame number received with a frame number of the frame currently played back at the device and to determine an asynchronous playback progress if the difference in the frame numbers compared with each other exceeds a pre-determined threshold value (See Asami, [0070]-[0071] and [0073]-[0078] which discloses of receiving the frame number synch information and count information and determining whether it is within the threshold to determine whether it is already in synch or out of synch/asynchronous when larger than the threshold). 
      Regarding claim 6, Asami teaches the system according to claim 1, wherein each device is designed to repeatedly transmit the progress-data, preferred in a periodic manner, more preferred every second (See Asami, [0041], [0070], and [0087] which discloses of continuously transmitting the synch information per second and that each of the reproduction devices may be the one to do the transmission). 
       Regarding claim 7, Asami teaches the system according to claim 1, wherein each device is designed to broadcast adjustment data for adjusting the playback progress of the devices over its communication stage if it detects an asynchronous playback 
       Regarding claim 8, Asaimi teaches the system according to claim 7, wherein each device is designed to embed the adjustment data in a synchronization command (See Asami, [0041] and [0087] which discloses transmitting the synch information and that each of the reproduction devices may be the one to do the transmission which contains the adjustment data in the command to synchronize). 
       Regarding claim 9, Asaimi teaches the system according to claim 7, wherein each device is designed to receive the adjustment data and to adjust its playback progress according to the adjustment data, in particular to continue its playback of compressed video data that are structured in frames labeled by frame numbers with the frame number received in the broadcast of the adjustment data (See Asami, [0050]-[0054]; [0071]-[0077] and [0082]-[0085] which discloses of the reproduction devices receiving the synchronization data in order to synch the playback to the corresponding frame number in the mpg compressed video data). 

      Regarding claim 12, Asami teaches the system according to claim 1, wherein said screen is designed to realize a shelf rail or a part of it, or to cover a front of a shelf rail or a part of it to which it is attachable (See Asami, Figs.2-3 and [0022]-[0023] which discloses the screen being part of the shelf or being in the front of the rail). 
      Regarding claim 13, Asami teaches the system according to claim 1, wherein the system realizes a video playback enabled electronic shelf label system (See Asami, Figs.2-3; [0004]-[0006] and [0022]-[0023] which discloses the point of sales for playback of the video on the shelf for displaying goods/commercials). 
       Regarding claim 14, Asami teaches the system according to claim 1, wherein the display devices are designed to display product information or product price related information by means of virtual electronic shelf labels displayed within a section of a screen's display area overlapping with a video content or substituting a video content of said section (See Asami, Fig.3; [0004]-[0006] and [0023] which discloses of displaying the advertising video images of the commercial goods being displayed on the whole of the display rack/shelf and on the display screens thereby consisting of at least product information and of at least substituting a video content within a section of the screens display area in order to display the relevant commercial/advertising). 

        Regarding claim 16, Asaimi teaches the system according to claim 8, wherein each device is designed to receive the adjustment data and to adjust its playback progress according to the adjustment data, in particular to continue its playback of compressed video data that are structured in frames labeled by frame numbers with the frame number received in the broadcast of the adjustment data (See Asami, [0050]-[0054]; [0071]-[0077] and [0082]-[0085] which discloses of the reproduction devices receiving the synchronization data in order to synch the playback to the corresponding frame number in the mpg compressed video data). 
Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asima et al., EP 2461582.

        Regarding claim 10, Asima teaches the system according to claim 1, wherein the communication stage is designed to use data packets for the communication (See Asima, [0051]-[0054]). 
       Asima is silent with respect to the packets being that of UDP multicast.          
       OFFICIAL NOTICE is taken to note that packets being that of UDP multicast is notoriously well-known in the art and would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Asima to have incorporated the well-known teachings of packets being that of UDP multicast for the mere benefit of providing different and various types of data of communication formats/protocols for compatibility with different devices/systems.
       The Applicant is entitled to traverse any/all official notice taken in this action according to MPEP § 2144.03, namely, "if applicant traverses such an assertion, the examiner should cite a reference in support of his or her position".  However, MPEP § 2144.03 further states "See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice)."  Specifically, In re Boon, 169 USPQ 231, 234 states "as we held in Ahlert, an applicant must be given the opportunity to challenge either the correctness of the fact asserted or the notoriety or repute of the reference cited in support of the assertion.  We did not mean to imply by this statement that a bald challenge, with nothing more, would be all that was needed".  Further note that 37 CFR 
Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov